Citation Nr: 0834262	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left forearm 
disability characterized by numbness and tingling.

2.  Entitlement to service connection for a left leg 
disability characterized by numbness and tingling.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1986 to March 1989 
and from June 2002 to October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.  A transcript of the hearing 
has been associated with the record.


FINDINGS OF FACT

1.  A left forearm disability characterized by numbness and 
tingling was not manifest in service and an organic disease 
of the nervous system involving the left forearm was not 
manifest within one year of separation; there is no current 
diagnosis of a left forearm disability characterized by 
numbness and tingling.

2.  A left leg disability characterized by numbness and 
tingling was not manifest in service and an organic disease 
of the nervous system involving the left forearm was not 
manifest within one year of separation; there is no current 
diagnosis of a left leg disability characterized by numbness 
and tingling.

3.  The veteran failed to report for VA spine examinations 
scheduled in August 2006 and December 2006.

4.  A cervical spine disability (osteophytes) was manifest in 
service.

5.  A thoracic spine disability (compression deformity) was 
manifest in service.


CONCLUSIONS OF LAW

1.  A left forearm disability characterized by numbness and 
tingling was not incurred in or aggravated by service and an 
organic disease of the nervous system characterized by 
numbness and tingling of the left forearm may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A left leg disability characterized by numbness and 
tingling was not incurred in or aggravated by service and an 
organic disease of the nervous system characterized by 
numbness and tingling of the left leg may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  A cervical spine disability (osteophytes) was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.655 (2007).

4.  A thoracic spine disability (compression deformity) was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In August 2004, while still in service, the veteran signed a 
statement acknowledging that he had been informed of the 
VCAA.  The notice provided at that time indicated that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim.  The evidence necessary to 
support a claim of entitlement to service connection was 
explained.  The veteran was invited to identify pertinent 
evidence.  On the statement, the veteran indicated that he 
did not have additional evidence.  

A letter dated in February 2006 asked the veteran to identify 
treatment records pertinent to his claimed disabilities.  He 
was also asked to submit any relevant records in his 
possession.  The evidence of record was listed, and the 
veteran was told how VA would assist him in obtaining 
additional evidence.  He was also told that he could be 
represented by a Veterans Service Organization, and the 
recognized national organizations were listed.  The evidence 
necessary to support the veteran's claim was discussed.

A March 2006 letter pertaining to the veteran's claimed 
thoracic spine disability asked the veteran to identify 
evidence supportive of his claim.  The evidence of record was 
listed and the veteran was told how VA would further assist 
him.  The letter also discussed the evidence necessary to 
support a claim of entitlement to service connection.

An additional March 2006 letter discussed the manner in which 
VA determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  Additional VA examinations were scheduled, but 
the veteran failed to report for those examinations.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b). 

Service incurrence or aggravation of organic diseases of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and  evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

	Left Forearm and Left Leg Disabilities

In his November 2004 claim, the veteran indicated that he 
sought service connection for numbness and tingling in his 
left leg and left forearm.

Prior to his discharge from service, in September 2004, the 
veteran was afforded a VA general medical examination.  At 
that time, he reported that he occasionally experienced 
tingling sensations in his left leg and forearm.  
Neurological examination was entirely normal for the 
veteran's left leg and forearm, with normal sensation to 
sharp and dull stimuli.  The examiner concluded that he could 
not ascribe any physical diagnosis or attribute any physical 
impairment to the veteran's complaint.  

Records of post-service treatment are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's complaints of numbness and tingling in his left leg 
and forearm.  Neurological testing in May 2006 revealed very 
mildly prolonged median sensory to the left thumb and middle 
finger, but no sensory complaints relating to the veteran's 
left forearm were recorded.

Upon review of the evidence pertaining to these claims, the 
Board has determined that service connection is not 
warranted.  The Board acknowledges that the veteran 
complained of numbness in his left forearm and leg at his VA 
examination, which was prior to his discharge from service.  
However, clinical examination at that time revealed normal 
sensation to sharp and dull stimuli, and the examiner stated 
that he could not ascribe any physical diagnosis or attribute 
any physical impairment to the veteran's complaint.  
Subsequent treatment records do not reflect any diagnoses or 
findings pertaining to these complaints.  While the veteran 
has reported sensory deficit of the left forearm and leg, the 
record demonstrates no current evidence of these claimed 
conditions.  

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In this 
regard, the Board notes that the veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show current disease or injury to account for 
complaints of tingling in his left forearm or leg.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Similarly, the Federal Circuit has 
noted that in order for a veteran to qualify for entitlement 
to compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Here, the 
Board is presented with no underlying pathology to account 
for the veteran's complaints.  Accordingly, service 
connection for disability characterized by numbness and 
tingling of the left forearm and leg must be denied.

The preponderance of the evidence is against the veteran's 
claims and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for a back disability must be 
denied.



	Cervical and Thoracic Spine Disabilities

The veteran asserts that he has cervical and thoracic spine 
disabilities as the result of an incident in service when he 
attempted to stop a tent from falling from a truck.  

On discharge physical examination in January 2004, the 
veteran denied recurrent back pain or any back problem.  His 
spine was normal on clinical examination.

Subsequent service medical records reflect that the veteran 
sustained an injury to his left shoulder in March 2004 while 
lifting a tent.  A record dated in July 2004 indicates that 
the veteran had limited motion of his cervical and thoracic 
spine.  Subsequent July 2004 X-rays of the veteran's cervical 
spine suggested narrowing of the right C3-4 neural foramen 
due to osteophytes.  Radiological evaluation of the veteran's 
thoracic spine revealed no significant abnormality other than 
mild wedging of the T1 vertebral body.  The radiologist 
indicated that it was probably of congenital origin, but 
suggested clinical correlation to rule out the less likely 
possibility of an old compression fracture.

On VA examination in September 2004, prior to his discharge 
from service, the veteran had normal gait and station.  Range 
of motion of the neck was normal, and remained normal with 
three iterations.  The examiner concluded that he could not 
ascribe any physical diagnosis or attribute any physical 
impairment to the veteran's reported neck problem.  The 
veteran's lumbar spine was also normal and remained so 
without fatigue or tenderness for three iterations.  The 
examiner indicated that the lumbar spine evaluation was 
normal and that while the veteran might have intermittent 
paralumbar muscle spasm, it was quiescent on examination and 
did not cause any physical impairment.  

The veteran presented to a VA facility to establish primary 
care in December 2004.  At that time, he provided a history 
of morning stiffness involving all of his joints, but did not 
specifically complain of problems with his cervical or 
thoracic spine.  

An August 2005 VA treatment record notes the veteran's report 
of chronic neck pain and his history of an injury while in 
service.  At that time, the veteran complained of neck pain 
that radiated down his arms and into his neck.  Physical 
examination revealed good range of motion in the cervical 
spine.  The assessment was chronic cervical neck pain.

The veteran underwent an MRI of his cervical spine in June 
2006.  The impression was mild spondylitic changes at C3-4, 
C4-5, and C5-6 involving the uncovertebral joints.  There was 
a questionable area of abnormal signal in the cord opposite 
C6.  Follow-up was recommended.

A VA spine examination was requested in July 2006.  The 
examination request indicates that an X-ray during service in 
July 2004 was read as probable congenital origin, but a VA 
neurology consultation in May 2006 suggested that the history 
suggested a compression fracture.  The examiner was requested 
to furnish an opinion regarding whether it was at least as 
likely as not that the finding demonstrated injury in service 
rather than a congenital condition.  A report from the VA 
Medical Center indicates that the veteran failed to report 
for a VA examination in August 2006.

An additional examination was requested in November 2006.  
The examiner was requested to review the service medical 
records and the VA examination conducted in September 2004, 
and furnish an opinion as to whether or not the veteran's
claimed conditions were at least as likely as not incurred in 
service.  In December 2006 the RO was notified that the 
veteran failed to report for the scheduled examination.  

The Board observes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, 38 C.F.R. § 3.655 provides the 
following:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.

(b) Original or Reopened Claim or Claim 
for Increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied.

As the claims of entitlement to service connection for 
cervical and thoracic spine disabilities stem from the 
veteran's original claim, they will be decided based on the 
evidence of record.

Upon careful review of the evidence pertaining to this claim, 
the Board has concluded that service connection is warranted.  
During service a chronic disease was identified.  X-ray 
examination of the cervical spine disclosed osteophytes.  
Such is chronic.  Furthermore, the same findings have been 
interpreted as spondylytic changes.  There is no basis to 
deny the claim.  38 C.F.R. § 3.303.

Similarly, a compression deformity of the thoracic spine was 
identified during service.  Mere suspicion of a congenital 
defect is inadequate to deny the claim, particularly in view 
of a report of limited thoracic motion following injury.  
Here, the preponderance of the evidence is not against the 
claim.  Therefore, service connection is granted.




ORDER

Entitlement to service connection for a left forearm 
disability characterized by numbness and tingling is denied.

Entitlement to service connection for a left leg disability 
characterized by numbness and tingling is denied.

Entitlement to service connection for a cervical spine 
disability is granted.

Entitlement to service connection for a thoracic spine 
disability is granted.




____________________________________________
H.  N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


